DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oltorik, III (US 11266138), hereinafter Oltorik, in view of Blanchette et al. (WO 0016613), hereinafter Blanchette.
Regarding claim 1, Oltorik teaches of (fig. 1) a fishing rod (abstract, apparatus removably attached to a fishing rod) comprising:
a rod body extending from a handle end to a tip end (col. 1 lines 26-39, fishing rods has a shaft and a handle where the fisherman holds the rod), wherein the rod body comprises: 
a shaft (col. 1 lines 26-39, fishing rod has a shaft); and
a shape memory member (fig. 1, fastening device 10) configured to self-return toward a normal shape upon removal of an applied load (fastening device 10 is made of materials that is highly abrasive resistant, lightweight, and able to withstand high stresses without cracking or breaking; Examiner notes that these materials would allow the shape memory member to be configured to self-return toward a normal shape upon removal of an applied load);
wherein the shape memory member is formed apart from the shaft (formed separately from the fishing rod) as a singular structural tubular body (the legs 15a, 15b, 16a, 16b, 17a, 17b form a tubular body) having a tubular shape with a section of the tubular shape removed to define an incomplete tube (the tubular body formed by the legs has sections removed to form an incomplete tube),
and further wherein the shape memory member (10) is secured over the shaft (abstract, fastening device 10 is attached over the shaft of a fishing rod).
Oltorik does not appear to teach of a shape memory member including a shape memory material comprising a shape memory metal alloy.
Blanchette teaches of (fig. 3) a shape memory member (top 18) including a shape memory material comprising a shape memory metal alloy (p. 3, lines 12-20, tops are made of shape memory alloy materials, such as nickel-titanium alloys) and configured to self-return toward a normal shape upon removal of an applied load (p. 6 lines 7-10, the nickel titanium alloys of the top 18 allows repeated bending and rebending, which Examiner notes that means that it is configured to self-return toward a normal shape upon removal of an applied load). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oltorik to incorporate the teachings of Blanchette of a shape memory member including a shape memory material comprising a shape memory metal alloy in order to use a strong and pseudo elastic material to enhance rod action and tip speed as motivated by Blanchette in p. 6 lines 7-23.

Regarding claim 4, Oltorik as modified teaches of claim 1, and wherein the shape memory member is attached to a surface of the shaft (abstract, fastening device 10 is attached over the surface of the shaft of a fishing rod). 

Regarding claim 7, Oltorik as modified teaches of claim 1, and wherein the shape memory member is a tubular body (the legs 15a, 15b, 16a, 16b, 17a, 17b form a tubular body) secured over a tip region of the shaft (would be able to be attached to a tip region of the shaft).

Regarding claim 8, Oltorik as modified teaches of claim 7, but does not appear to teach of wherein a length of the shape memory member is at least 30% of a working length of the rod body.
	However, on a small fishing rod with a small working length of the rod body, the shape memory member (fig. 1, 10) would be able to cover at least 30% of a working length of the rod body. 
Alternatively, it would have been an obvious matter of design choice to make the shape memory member any length such as a length that is at least 30% of a working length of the rod body in order to apply more strength on the fishing rod, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, Oltorik as modified teaches of claim 7, and wherein the shape memory member (fig. 1, 10) is exteriorly exposed along an exterior of the rod body (col. 3 lines 38-42, clipped to the exterior of the rod body of a fishing rod such that it is exteriorly exposed).

Regarding claim 10, Oltorik as modified teaches of claim 7, and wherein an outer diameter of the rod body at the tip end is defined by the shape memory member (when placed around a tip end of a rod body, the outer diameter of the rod body at the tip end would be defined by the shape memory member). 

Regarding claim 12, Oltorik as modified teaches of claim 7, and further comprising a line guide directly secured to an exterior of the shape memory member (fig. 1, eyelet 14).

Regarding claim 15, Oltorik as modified teaches of claim 1, and Blanchette further teaches of wherein the shape memory metal alloy is a nickel titanium alloy (p. 3, lines 12-20, tops are made of shape memory alloy materials, such as nickel-titanium alloys).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oltorik and Blanchette, as applied to claim 7 above, and further in view of LoPresti et al. (US 20120060403), hereinafter LoPresti.
Regarding claim 11, Oltorik as modified teaches of claim 7, but does not appear to teach of wherein the rod body is characterized by a uniformly tapering shape in extension to the tip end, and further wherein the shape memory member defines a portion of the uniformly tapering shape.
LoPresti teaches wherein the rod body (fig. 11, fishing pole 14) is characterized by a uniformly tapering shape in extension to the tip end (¶0037, tapering of the fishing pole), and further wherein the shape memory member (fig. 3, clip apparatus 30) defines a portion of the uniformly tapering shape (fig. 11, when clipped onto the fishing rod, the shape memory member 30 defines a portion of the uniformly tapering shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oltorik to incorporate the teachings of LoPresti of wherein the rod body is characterized by a uniformly tapering shape in extension to the tip end, and further wherein the shape memory member defines a portion of the uniformly tapering shape in order to have a tapering fishing rod that has a good flexing action when it’s under the stress of casting and catching fish and have the shape memory member accommodate the tapering. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oltorik as applied to claim 1 above, and further in view of Grice (WO 9960847).
Regarding claim 16, Oltorik as modified teaches of claim 1, but does not appear to teach of wherein the shape memory material further comprises a shape memory polymer.
Grice teaches of wherein the shape memory material further comprises a shape memory polymer (p. 3 lines 18-27, the guide frame can be made of materials including metals, (spring steel, stainless steel, titanium, and aluminum alloys), polymers and polymeric composites that may or may not be reinforced with fibrous or particulate additives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oltorik to incorporate the teachings of Grice of wherein the shape memory material further comprises a shape memory polymer in order to use material that allows the material to be bent and shaped without significant fatigue or failure from the shaping operation, resist corrosion, and provide a measure of deflection or flexure adequate to survive the range of handling conditions seen by anglers as motivated by Grice on p. 3 lines 18-27.

Claims 17-18, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Oltorik and Blanchette, as applied to claim 1 above, and further in view of Suzue (JP 2001037378A).
Regarding claim 17, Oltorik as modified teaches of claim 1, but does not appear to teach of wherein the rod body is formed by a mixture of carbon fibers and shape memory material fibers.
Suzue teaches of wherein the rod body is formed by a mixture of carbon fibers (p. 3, prepreg sheet 10 is impregnated with carbon fibers 8) and shape memory material fibers (Fig. 3, p. 5, prepreg sheet 31 in which a reinforcing fiber 33 is made up of the superelastic alloy material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oltorik to incorporate the teachings of wherein the rod body is formed by a mixture of carbon fibers and shape memory material fibers in order to make the rod body have excellent flexibility and prevent plastic deformation even when the rod is bent significantly while also maintaining rigidity as motivated by Suze on p. 2.

Regarding claim 18, Oltorik as modified teaches of claim 17, and Suzue further teaches of further wherein the shape memory material fibers are nickel titanium alloy fibers (Fig. 3, p. 5, prepreg sheet 31 in which a reinforcing fiber 33 is made up of the superelastic alloy material, which is the nickel titanium alloy).

Regarding claim 20, Oltorik as modified teaches of claim 1, and Blanchette further teaches of wherein the shape memory member consists essentially of the shape memory metal alloy (p. 3, lines 12-20, tops are made of shape memory alloy materials, such as nickel-titanium alloys).

Regarding claim 24, Oltorik as modified teaches of claim 1, and wherein the tubular body is a non-uniform tube (fig. 3, non-uniform thickness such as at the thickness at the top of the C portion by numeral 12).

Regarding claim 25, Oltorik as modified teaches of claim 24, and wherein the non-uniform tube has a non-uniform wall thickness (fig. 3, non-uniform thickness such as at the thickness at the top of the C portion by numeral 12).

Alternatively, claims 1, 4, 7-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huddleston et al. (US 5855084), hereinafter Huddleston, in view of Blanchette et al. (WO 0016613), hereinafter Blanchette.
Regarding claim 1, Huddleston teaches of (fig. 2) a fishing rod (fig. 1, fishing rod 14) comprising:
a rod body extending from a handle end to a tip end (tip 16) (fig. 1, fishing rod 14), wherein the rod body comprises: 
a shaft (seen in fig. 1); and
a shape memory member (fig. 2, attachment device 10) configured to self-return toward a normal shape upon removal of an applied load (col. 8 lines 4-7, attachment device 10 is fabricated from resilient wire or rod shaped resilient material; Examiner notes that this material would allow the shape memory member to be configured to self-return toward a normal shape upon removal of an applied load);
wherein the shape memory member is formed apart from the shaft (formed separately from the fishing rod 14) as a singular structural tubular body (hollow body 18) having a tubular shape with a section of the tubular shape removed to define an incomplete tube (hollow body 18 has a section removed at side aperture 36),
and further wherein the shape memory member (10) is secured over the shaft (seen in fig. 2).
Huddleston does not appear to teach of a shape memory member including a shape memory material comprising a shape memory metal alloy. 
Blanchette teaches of (fig. 3) a shape memory member (top 18) including a shape memory material comprising a shape memory metal alloy (p. 3, lines 12-20, tops are made of shape memory alloy materials, such as nickel-titanium alloys) and configured to self-return toward a normal shape upon removal of an applied load (p. 6 lines 7-10, the nickel titanium alloys of the top 18 allows repeated bending and rebending, which Examiner notes that means that it is configured to self-return toward a normal shape upon removal of an applied load). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huddleston to incorporate the teachings of Blanchette of a shape memory member including a shape memory material comprising a shape memory metal alloy in order to use a strong and pseudo elastic material to enhance rod action and tip speed as motivated by Blanchette in p. 6 lines 7-23.

Regarding claim 4, Huddleston as modified teaches of claim 1, and wherein the shape memory member is attached to a surface of the shaft (seen in fig. 2). 

Regarding claim 7, Huddleston as modified teaches of claim 1, and wherein the shape memory member is a tubular body (fig. 2, hollow body 18) secured over a tip region of the shaft (seen in fig. 2).

Regarding claim 8, Huddleston as modified teaches of claim 7, but does not appear to teach of wherein a length of the shape memory member is at least 30% of a working length of the rod body.
	However, on a small fishing rod with a small working length of the rod body, the shape memory member (fig. 1, 10) would be able to cover at least 30% of a working length of the rod body. 
Alternatively, it would have been an obvious matter of design choice to make the shape memory member any length such as a length that is at least 30% of a working length of the rod body in order to apply more strength on the fishing rod, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, Huddleston as modified teaches of claim 7, and wherein the shape memory member (fig. 2, 10) is exteriorly exposed along an exterior of the rod body (seen in fig. 2).

Regarding claim 10, Huddlston as modified teaches of claim 7, and wherein an outer diameter of the rod body at the tip end is defined by the shape memory member (seen in fig. 2, shape memory member 10 when placed around the tip end defines an outer diameter of the rod body).

Regarding claim 12, Huddleston as modified teaches of claim 7, and further comprising a line guide (fig. 2, line guide 32) directly secured to an exterior of the shape memory member (seen in fig. 2).

Regarding claim 15, Huddlston as modified teaches of claim 1, and Blanchette further teaches of wherein the shape memory metal alloy is a nickel titanium alloy (p. 3, lines 12-20, tops are made of shape memory alloy materials, such as nickel-titanium alloys).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huddleston and Blanchette, as applied to claim 7 above, and further in view of LoPresti et al. (US 20120060403), hereinafter LoPresti.
Regarding claim 11, Huddleston as modified teaches of claim 7, but does not appear to teach of wherein the rod body is characterized by a uniformly tapering shape in extension to the tip end, and further wherein the shape memory member defines a portion of the uniformly tapering shape.
LoPresti teaches wherein the rod body (fig. 11, fishing pole 14) is characterized by a uniformly tapering shape in extension to the tip end (¶0037, tapering of the fishing pole), and further wherein the shape memory member (fig. 3, clip apparatus 30) defines a portion of the uniformly tapering shape (fig. 11, when clipped onto the fishing rod, the shape memory member 30 defines a portion of the uniformly tapering shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huddleston to incorporate the teachings of LoPresti of wherein the rod body is characterized by a uniformly tapering shape in extension to the tip end, and further wherein the shape memory member defines a portion of the uniformly tapering shape in order to have a tapering fishing rod that has a good flexing action when it’s under the stress of casting and catching fish and have the shape memory member accommodate the tapering. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huddleston and Blanchette, as applied to claim 1 above, and further in view of Grice (WO 9960847).
Regarding claim 16, Huddleston as modified teaches of claim 1, but does not appear to teach of wherein the shape memory material further comprises a shape memory polymer.
Grice teaches of wherein the shape memory material further comprises a shape memory polymer (p. 3 lines 18-27, the guide frame can be made of materials including metals, (spring steel, stainless steel, titanium, and aluminum alloys), polymers and polymeric composites that may or may not be reinforced with fibrous or particulate additives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huddleston to incorporate the teachings of Grice of wherein the shape memory material further comprises a shape memory polymer in order to use material that allows the material to be bent and shaped without significant fatigue or failure from the shaping operation, resist corrosion, and provide a measure of deflection or flexure adequate to survive the range of handling conditions seen by anglers as motivated by Grice on p. 3 lines 18-27.

Claims 17-18, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huddleston and Blanchette, as applied to claim 1 above, and further in view of Suzue (JP 2001037378A).
Regarding claim 17, Huddleston as modified teaches of claim 1, but does not appear to teach of wherein the rod body is formed by a mixture of carbon fibers and shape memory material fibers.
Suzue teaches of wherein the rod body is formed by a mixture of carbon fibers (p. 3, prepreg sheet 10 is impregnated with carbon fibers 8) and shape memory material fibers (Fig. 3, p. 5, prepreg sheet 31 in which a reinforcing fiber 33 is made up of the superelastic alloy material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huddleston to incorporate the teachings of wherein the rod body is formed by a mixture of carbon fibers and shape memory material fibers in order to make the rod body have excellent flexibility and prevent plastic deformation even when the rod is bent significantly while also maintaining rigidity as motivated by Suze on p. 2.

Regarding claim 18, Huddleston as modified teaches of claim 17, and Suzue further teaches of further wherein the shape memory material fibers are nickel titanium alloy fibers (Fig. 3, p. 5, prepreg sheet 31 in which a reinforcing fiber 33 is made up of the superelastic alloy material, which is the nickel titanium alloy).

Regarding claim 20, Huddleston as modified teaches of claim 1, and Blanchette further teaches of wherein the shape memory member consists essentially of the shape memory metal alloy (p. 3, lines 12-20, tops are made of shape memory alloy materials, such as nickel-titanium alloys).

Regarding claim 24, Huddleston as modified teaches of claim 1, and wherein the tubular body is a non-uniform tube (fig. 4, side aperture 36 makes the tubular body a non-uniform tube).

Regarding claim 25, Huddleston as modified teaches of claim 24, and wherein the non-uniform tube has a non-uniform wall thickness (fig. 4, side aperture 36 causes the tube to have a non-uniform wall thickness due to a removal to a part of the tubular body).
Alternatively, Huddleston also teaches of another embodiment of the tubular body in fig. 8 wherein the non-uniform tube has a non-uniform wall thickness (thickness at the center and the arms 40, 42 are different). It would have been It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 4 to incorporate the teachings of the embodiment of fig. 8 of wherein the non-uniform tube has a non-uniform wall thickness in order to change the flexibility of the tubular body as the rod is casted. 

Response to Arguments
Applicant’s arguments, filed on 11/07/2022, with respect to the drawing objections (Remarks, p. 8) have been fully considered and are persuasive in light of the amendments to the drawings. The objections of the figures have been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 4, 7-12, 15-18, 20, and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647